Citation Nr: 0601987	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  90-03 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, and if so whether the claim may be 
granted.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
October 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 1989 rating decision of the Department 
of Veterans Affairs Regional Office in Chicago, Illinois, 
that found the veteran had not submitted new and material 
evidence to reopen a claim of service connection for a 
psychiatric disability.

The Board remanded this case to the RO in July 1991 and March 
1993.  The case was returned to the Board and in a September 
2004 decision, the Board declined to reopen the veteran's 
claim.  The veteran brought an appeal of the September 2004 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2005, the Court vacated 
the September 2004 Board decision and remanded the case to 
the Board for readjudication and the issuance of a new 
decision.  In October 2005, the Board referred the case for 
an independent medical expert opinion (IME).  In November 
2005, the Board referred the IME opinion to the 
representative for review and response.  The representative 
responded in December 2005, waiving RO review of the IME 
opinion. 

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented, the RO presentation of the issue in a May 2004 
supplemental statement of the case notwithstanding.  Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Accordingly, the 
issue has been recharacterized as reported on the title page.  


FINDINGS OF FACT

1.  The veteran did not appeal a July 1970 rating decision 
wherein the RO denied entitlement to service connection for a 
psychiatric disorder; he did not appeal a July 1972 rating 
decision that confirmed the earlier determination.

2.  Evidence received since the July 1972 rating decision 
consists of evidence which was not previously submitted to 
agency decisionmakers and which does bear directly and 
substantially upon the specific matter under consideration 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a psychiatric disorder.

3.  The competent and probative medical evidence does not 
satisfactorily dissociate the onset of a psychosis from the 
veteran's period of military service.


CONCLUSIONS OF LAW

1.  The July 1970 and July 1972 RO rating decisions that 
denied entitlement to service connection for a psychiatric 
disability are final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2005).

2.  Additional evidence received since the July 1972 RO 
rating decision is new and material, and the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156(a)(in effect prior to August 29, 2001), 
20.1105 (2005).

3.  A psychosis was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1111 (West 2002); 38 C.F.R. § 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002); see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
RO had a duty to notify the veteran what information or 
evidence was needed in order reopen the claim for service 
connection for a nervous disorder.   The VCAA specifically 
provided that nothing in amended section 5103A, pertaining to 
the duty to assist claimants, shall be construed to require 
VA to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A(f).  In the decision below, the Board has reopened the 
veteran's claim for service connection and granted the 
benefit sought on the merits.  Therefore, regardless of 
whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the appellant has resulted 
since this determination is favorable to the veteran in its 
entirety.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Analysis

The Board will first address the question of whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection for a psychiatric 
disability.  After a review of the evidence of record, the 
Board finds that new and material evidence has been received 
to reopen the claim.  38 U.S.C.A. §§ 5108, 7105.  

For applications filed prior to August 29, 2001, as was the 
application to reopen the claim in this case, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
"New evidence" is that which is not merely cumulative of 
other evidence of the record. See Elkins v. West, 12 Vet. 
App. 209, 216 (1999) (en banc).  Evidence is "material" 
where it is relevant to and probative of the issue at hand.  
See Evans v. Brown, 9 Vet. App. 273, 283-84 (1996), overruled 
in part by Hodge v. West, 155 F.3d 1356 (Fed.Cir.1998). 

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not 
apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

The evidence the RO considered in July 1970 included the 
veteran's service medical records, a summary of VA 
hospitalization in March 1970, and the report of a VA 
psychiatric examination in June 1970.  In summary, the 
service medical records showed a normal psychiatric status on 
the induction examination, although there was no elaboration 
regarding a history of nervous trouble.  A psychiatric 
evaluation was requested in October 1969 for problems that 
existed before he entered military service and for which he 
reportedly saw a psychiatrist.  The evaluating physician 
diagnosed schizoid personality that existed prior to entry 
into service, with paranoid tendencies.  The separation 
medical examination in November 1969 showed a normal 
psychiatric status and there was no psychiatric diagnosis 
reported in the summary of defects and diagnoses.  The report 
of VA hospitalization in March 1970 noted the military 
evaluation and showed the diagnosis of schizophrenic 
reaction, undifferentiated type, chronic, mild.  The VA 
psychiatry examiner in June 1970 reported that a review of 
the claims file and a clinical examination of the veteran 
indicated that the correct diagnosis was schizophrenia, 
paranoid type and that this should have been the diagnosis in 
service rather than schizoid personality with paranoid 
tendencies.  The examiner's diagnosis was paranoid type 
schizophrenia in partial remission.

Thus, in essence, the rating board in July 1970 concluded 
from the examination reports and history that the nervous 
condition was properly diagnosed as a paranoid type 
schizophrenic reaction and that it clearly preexisted 
military service.  The rating board determined there was no 
evidence that it was aggravated during the short period of 
military service.  The RO notified the veteran by letter in 
July 1970 of the rating board determination and the reason 
for the decision.  The next pertinent communication from the 
veteran was his correspondence to the RO in August 1971 that 
the RO interpreted as an application to reopen the claim for 
service connection for a nervous condition and a claim for 
nonservice-connected disability pension.  The additional 
evidence was a private physician's statement in October 1971 
showing the diagnosis of residual type schizophrenia and a VA 
examiner's diagnosis of schizoaffective type schizophrenia in 
June 1972.  The July 1972 rating decision styled the issue as 
a claim for nonservice-connected disability pension but noted 
service connection was denied previously.  The notice letter 
in July 1972 was clear in informing the veteran in part that 
the previous denial of service connection for a nervous 
condition was confirmed and continued.  The next pertinent 
communication from the veteran was received in March 1989.

In summary, the evidence received since the 1972 denial 
contains pertinent medical evidence for the period prior to 
the veteran's military service and more recent evaluations 
and medical opinions.  It is sufficient to point out that a 
VA examiner in 2003 opined that schizoaffective disorder was 
less likely than not to have been related to military service 
or to have been aggravated by military service.  However, a 
psychologist opined in June 2005 that a preexisting 
schizoaffective disorder worsened beyond its normal course 
during active service.  More recently, an IME opined that a 
psychosis first appeared during military service.  This 
evidence clearly relates to unestablished facts necessary to 
substantiate the claim in that it shows the current diagnosis 
of psychosis and relates the disability to military service 
on two theories, incurrence and aggravation.  Both opinions 
were based on a review of the record.  Thus, the evidence 
received subsequent to the July 1972 rating decision is new 
and material and does serve to reopen the appellant's claim 
of entitlement to service connection for a psychiatric 
disability.  The favorable medical opinions were not 
previously submitted to agency decisionmakers and they do 
bear directly and substantially upon the specific matter 
under consideration.  Obviously, a medical nexus opinion 
based upon a review of the record is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a psychiatric disorder.  
38 C.F.R. § 3.156(a).

Turning to the merits of the claim, the law provides that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  In addition, certain chronic diseases, including 
psychoses, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from active duty. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Alternatively, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  A preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2005).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b) 
(2005).  VA must show by clear and unmistakable evidence that 
the disease or injury existed prior to service and then VA 
must show by clear and unmistakable evidence that the pre-
existing disease or injury was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03.

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of evidence of record in its 
whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

For the period prior to the veteran's military service, 
records of the Family Service and Mental Health Center of 
South Cook County show the veteran was evaluated in March 
1968, about a year before he entered military service.  He 
indicated that his main problem was a fear that people were 
talking about him and he had died, he felt very lonely, he 
got on the phone and tried to talk to people, he felt that he 
was cornered and being punished for something but didn't know 
what it was, and he had a recurrent dream about something 
which had not happened but which he thought had happened.  A 
physician prescribed medication which lessened his agitation 
which began several months earlier.  According to the report, 
there was evidence of ego deterioration, ideas of reference, 
and déjà vu phenomena, and the examining psychiatrist 
reported that, diagnostically, the veteran was suffering from 
an incipient schizophrenic reaction.  However, that the 
medication had been helpful, the veteran's regression had 
been stalled, and the prognosis was reasonably good with 
further treatment. It was recommended that the veteran be 
treated in the clinic and he was assigned to a therapist.

These records included notes by a staff member of an 
interview of the veteran in February 1970 several months 
after he was separated from military service.  The veteran 
stated that he was in the Navy from February to November 1969 
and was discharged because he was a schizophrenic, paranoid 
type.  On examination, his replies to questions were 
ambivalent.  He laughed inappropriately when he talked about 
the possibility of suicide. Ideas of reference were 
pronounced: everything related to him, he was different from 
other people.  He told a psychiatrist in March 1970, that 
Stelazine given to him by a Navy doctor caused a shakiness 
which frightened him.  He stated that he was very nervous and 
scared to go around people. He didn't understand life or the 
people around him.  It was as though he was in a dream-like 
state. He wanted to sleep most of the time, and his appetite 
was poor.  He stated that he had used marijuana again in 
December 1969 but he knew that it was not the answer.  The 
examiner stated that the symptomatology of the veteran's 
schizophrenic reaction was more marked in March 1970 than it 
had been in March 1968 and there was evidence of autism, 
loosening of associations, and ambivalence. There had 
obviously been deterioration of ego function since the 
veteran was first seen in March 1968.  

In October 1971, a psychiatrist at this mental health center 
noted that the veteran had been hospitalized in the spring of 
1970 after a brief psychotic episode, the report being 
referred to earlier in this decision.  He had been receiving 
individual psychotherapy from a clinic social worker and 
taking psychotropic medication, Stelazine and Valium, under 
psychiatric supervision. He was functioning marginally at a 
borderline level. The diagnosis was schizophrenia, residual 
type, not psychotic and the prognosis was guarded.  A VA 
psychiatric examination in June 1972 showed the diagnosis of 
schizophrenia, schizoaffective type, depressed, in partial 
remission.  The IME opinion discussed below referred to 
relevant information in these reports. 

Then in April 1988, the veteran was admitted to a private 
hospital with diagnoses of major depression with psychosis 
and dependent personality disorder.  In May 1988, the veteran 
was re-admitted showing increasing paranoia and depression, 
and complaining of panic attacks.  In September 1988, the 
Social Security Administration found that the veteran had 
been disabled primarily from bipolar affective disorder.  At 
a VA psychiatric examination in October 1988, the diagnosis 
was schizoaffective disorder.  In March 1989, a private 
psychiatrist reported that the veteran had been under his 
care since April 1988 for depression and psychosis. 

A psychiatric evaluation in February 1994 for a disability 
determination service resulted in diagnoses of bipolar 
disorder and dependent personality disorder.  A VA 
psychiatric examination in May 1994 shows the diagnosis was 
schizoaffective disorder.

The IME noted the VA examination in May 1995 contained the 
most comprehensive narrative.  Therein, the veteran related 
that in high school he had a predominantly depressive mood 
and from age 18 to age 20 years he abused alcohol. He stated 
that he was fired from employment in those years due to 
alcohol drinking and depressive moods. He stated that he 
enlisted in the Navy at the age of 20 and served only ten 
months. He stated that he had emotional upheavals in service, 
was sent for a psychiatric evaluation, and was placed on 
Stelazine, from which he had side effects, and he was 
discharged from service.  The veteran then related his post-
service history and stated that he continued to have 
emotional upheavals. The diagnoses on Axis I were mood 
disorder, not otherwise specified, and alcohol abuse, in 
partial remission. The examiner commented that it is 
noteworthy that the veteran started to develop an emotional 
problem before he joined the military service.

In July 2001, the veteran was admitted to a private hospital 
for psychiatric evaluation and the final diagnosis was 
bipolar disorder.  The VA neuropsychological evaluation in 
December 2002 reported bipolar disorder and rule out 
schizoaffective disorder.

In December 2003, the VA psychiatric examiner reported that 
the claims file was reviewed and reported the diagnosis of 
schizoaffective disorder.  The examiner opined that the 
veteran's current psychiatric condition was less likely than 
not to have been related to military service or to have been 
aggravated by military service.

The issue for appellate review is straightforward.  The 
veteran does have the disability at issue and there is 
sufficient evidence that disorder did not preexist service as 
the IME supported.  The psychologist's opinion that preceded 
the IME opinion also offers additional weight against the 
recent VA opinion, albeit raising a different theory but 
supporting that theory with a carefully explained rationale.  
In contrast, the VA opinion in 2003 lacks the probative 
weight to place the preponderance of the evidence against the 
claim primarily in light of its lack of rationale. 

The Board's evaluation of the evidentiary record permits the 
conclusion that the veteran has been found to have psychosis 
diagnosed currently as bipolar disorder.  There is well-
documented history of symptoms prior to, during and since 
military service that a competent medical authority, an IME, 
reviewed with the entire evidentiary record and concluded 
that a psychosis was initially manifested during the 
veteran's military service.  The IME also felt that stress of 
military service was the precipitating event in the 
deterioration from preexisting neurosis to psychosis.  Thus 
the record, which shows various diagnostic labels since 
military service, is consistent in that neurosis no longer 
occupies any portion of the diagnostic formulation.  Thus the 
Board does not need to explore the theory of aggravation, 
since accepting without argument that a neurosis did exist 
before military service, it was not manifested in service or 
since.  Thus the claim is not transformed to one based on 
aggravation.  The IME provided a clear explanation to rebut 
the suggestion that a psychosis existed prior to military 
service, which is the principal holding in the 2003 VA 
opinion and the recently submitted opinion from a private 
psychologist.

The IME provided a persuasive explanation for the conclusion 
that a psychosis was initially manifested in service which 
distinguishes this opinion from the VA examination in 2003 
that simply provided a bare conclusion of preexisting 
psychosis and no inservice aggravation.  The IME opinion 
supplements the record that had conflicting opinions 
regarding the onset and nature of the veteran's psychiatric 
illness.  In the Board's mind, the IME provides a strong 
argument for relating the veteran's current psychiatric 
problems to his period of service.  

That the IME concluded the initial signs of psychosis were 
present in service is a sufficient basis for the Board to 
relate the inception of the disorder to military service.  
Given that the IME provided a well-reasoned basis to relate 
the initial manifestations of the basic form of psychotic 
illness to military service, the Board has an ample basis to 
find that the probative and competent medical evidence of 
record supports a grant of entitlement to service connection.  
The evidence need only approximate a balance between positive 
and negative evidence to prevail on the claim.  Here, 
however, there is competent medical evidence of a sufficient 
nexus or link to military service to support the claim that 
is noteworthy in its thoroughness and rationale to outweigh 
medical opinion to the contrary.  See for example Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), holding that definite, 
obvious or accurate determination of etiology is not a 
condition precedent to granting service connection.  In other 
words, the Board finds there is not a preponderance of the 
competent evidence against the claim of service connection 
based on an evaluation of the record in light of the three 
essential elements for service connection.  

Simply put, in view of the evidentiary record and with 
application of all pertinent governing criteria, the Board 
finds that the record supports a grant of entitlement to 
service connection for a psychosis based on direct 
incurrence.  The veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, and the 
Board has acknowledged the evidence against service 
connection.  However, there is no medical opinion submitted 
to refute the conclusions of the IME, or to reasonably 
question the medical basis for the conclusion.  The IME 
opinion is deemed highly probative as it was rendered after a 
careful review of the record by a specialist in psychiatry 
and contained a well-reasoned rationale supporting service 
connection based on direct incurrence.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence having been received, the 
application to reopen the claim of entitlement to service 
connection for a psychiatric disability is granted.

Service connection for a psychosis is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


